   
  

 

28700-VB Document 54 Filed O1/24/20 Page: Atlee a

        
  
  

  

i

_Case 7. We

“|
r
[
i

ALLY FILED |

Nea Ie

JOSEPH A. VITA

STARTS OF, ATTORNEY AT LAW

  
   

  
    

VINCENT L. BRIG 327 Irving Avenu
STATES DISTR oe kK
uN EAN DISTRICT OF NEWNE ort Chester, New Yor
=_— Telephone 914-
Fax 914-6

via ECF

 

January 24, 2020

Hon. Vincent Briccetti

United States Courthouse

300 Quarropas Street

White Plains, New York 10601

re: USA v. Wendell Jones (Sarah Gillon); 19 Cr. 7

|
Dear Judge Briccetti: |
I represent Sarah Gillon in the above matter. She is presently released on a $50,000 bond
with 2 co-signers with special conditions of home detention with EHM. The next scheduled |
court appearance date is 6-8-2020. |
My client is presently residing with her brother and his family at 102 Reservoir Road, }
Staatsburg, New York 12580. However because of personal family issues involving her brother,
she needs to obtain a new residence. She has found more suitable housing at 64 Elliot Street,
Apt. 3R, Yonkers, New York 10705. I am requesting that the Court, subject to pretrial approval, |!
authorize her to move to this new location, with the same conditions of pretrial release, It is
anticipated that the apartment will be available during the first or second week of February. I
have spoken to Ms. Gillon's pretrial service officer, Leo Barrios who indicated he consents to the
application. Also, the Government by AUSA Shiva H. Logarajah indicated he has no objection
to the request for relocation.

Respectfully submitted,
/S/ Joseph A. Vita
Joseph A. Vita

ce: All Counsel (by ECF)
